DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are currently pending and under exam herein.
Applicant’s election without traverse of Species A to “genetic features (claim 4) and further to Species A2 to “DNA” (claim 5) and Species B to “response to a first type of treatment” (claim 7) in the reply filed on 22 December 2021 is acknowledged.

Priority
	The instant Application is a Continuation-in-Part of 13/507,888 filed 2 August 2012, now US Patent 9,898,687, which claims benefit to US provisional application 61/574,555, filed 3 August 2011.  The instant application claims 1-20 are afforded priority to the 3 August 2011.

Information Disclosure Statement
	No Information Disclosure Statement has been filed.

Drawings
 	The Drawings submitted 17 February 2018 are accepted.



Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See the Specification at [0118].  Correction is kindly requested.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  The following interpretations are dictated by the recitation of intended use in the claims and contingent claiming.
Claim 13 recite, “wherein the one or more operations comprise generating a predictive model…wherein the predictive model provides a recommendation or a prediction based at least in part on values for the subset of features”.  The steps of the claim recite intended use as no particular recommendation or prediction is set forth nor are there steps for any generation of a prediction or recommendation.  As such the claim recites an intended result of the step of generating a predictive model.
Claim 20 recites, “a method…for a group of combinations having statistical associations equal to or greater than the noise threshold, selecting a subset of the features based at least in 
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
With respect to the device and computer-readable medium claims of claim 1 and 14 as per the MPEP (citation above) “the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a
contingent step is not satisfied, the performance recited by the step need not be carried out in
order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When
analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable
interpretation of a system claim having structure that performs a function, which only needs to
occur if a condition precedent is met, still requires structure for performing the function should
the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present
evidence of the obviousness of the [ ] method steps of claim ] that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the
electrocardiac signal data is not within the threshold electrocardiac criteria such that the
condition precedent for the determining step and the remaining steps of claim 1 has not been
met);" however to render the claimed system obvious, the prior art must teach the structure that
performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14”.
	It is suggested that the steps of the above claims be amended to recite active, positive limitations to avoid said interpretations of intended steps and contingent limitations.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 1, 14, and 20 recite, “calculating combinations of features and noise vectors”.  The claim is indefinite with respect to the calculation of combinations because the claim qualifies given combination corresponding to given feature and given noise vector wherein there are no “given” features or noise vectors in the claim.  Thus it is unclear what parameters are utilized to calculate a combination of feature and noise vectors that correspond to a given feature or noise vector.   Further it is unclear, due to the claim language as currently recited, if the claim is intended to recite “feature” vectors and “noise vectors” or if the claim is intended to recite combinations of “features” and “noise vectors” (wherein “vectors” only applies to the “noise” and not to the features.  Clarification through clearer claim language is requested.
Claims 1, 14, and 20 recite, “determining statistical associations between information specifying types of events and the combination, wherein the given statistical association corresponds to the types of events and a given combination”.  The claim appears circular in nature, wherein determining associations is defined as between specified information of events and some combination and wherein the statistical association is qualified as corresponding to the events and a combination.  It is unclear what the claim steps is attempting to achieve.  It is assumed that the claim step is limited only to determining statistical associations between types 
Claims 1, 14, and 20 recite, “identifying a noise threshold associated with the combinations”.  It is unclear what “combinations” is intended in this recitation, as the claims recite various iterations of “combinations” that pertain to either a calculated feature and noise vector, “given combinations” that somehow correspond to given feature and noise vector and to statistical associations that correspond to “combinations”.  Clarification through clearer claim language is kindly requested.
Claims 1, 14, and 20 recite, “for a group of combinations having statistical associations equal to or greater than the noise threshold”.  It is unclear from where said “group of combinations” is derived that have a statistical association as no associations have been calculated for any group of combinations.  Clarification is requested through clearer claim language. Second, the claim recites, “selecting a subset of the features”.  However, it is unclear which subset of which features are intended as the claim include recitations of “features” and “a given feature”.  Clarification is requested.
Claims 2 and 15 recite, “wherein the combinations are determined based at least in part on mathematical operations.  It is unclear as to what “combinations” are intended to be limited in said recitation as claims 1 and 14, from which the claims depend, recite calculated combinations and groups of combinations.  Clarification is requested.  
Claim 6 recites, “wherein the types of events comprise occurrence and absence of an event”. It is unclear as to how an “event” can comprise and occurrence or an absence of itself.  It is assumed that the claim is intended to recite, wherein the events either occur or do not occur.    Clarification is requested.
Claim 12 recites, “wherein mean frequencies of occurrence of categorical variables in the noise vectors approximately match mean frequencies of occurrence of the categorical variables in the features”.  The claim is unclear with respect to the mean frequencies of categorical variables as no previous mean frequencies or categorical variables are set forth in claim 1 from which claim 12 depends.  It is unclear what categorical variables are intended in said claim step.    It is assumed, for examination purposes, that the “mean frequencies” are further narrowing limitations of the “statistical associations” in claim 1.  Further, it is assumed, for examination purposes, that the categorical variables are related to combinations of data.  Clarification is requested through clearer claim language.
	Claim 13 recites, “generating a predictive model based at least in part on the subset of features, the types of events and a supervised-learning technique; and wherein the predictive model provides a recommendation or a prediction based at least in part on values for the subset of the features”.  The claim language is not defined with respect to what the model is predictive for in the claim.  See above under claim interpretation. Clarification is requested via clearer claim language.  
	







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a device, non-transitory computer-readable medium and method.
With respect to step (2A)(1), the claims recite abstract ideas.  
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “calculating combinations of features and noise vectors…;  determining statistical associations between information specifying types of events and the combinations…; identifying noise thresholds associated with the combinations; selecting a subset of the features based at least in part on a first aggregate property…” wherein steps directed to calculating read on mathematical operations; determining statistical associations read on mathematical operations; identification of noise thresholds can be mental in nature as performed by merely observing data or can be mathematical whereby one uses mathematical operations to identify combinations.  Steps of selecting subsets are also ones that are mental in nature as performed by merely taking data and making observations so as to include subsets.  Or, said steps can be performed mathematically.  The instant Specification indicates that each of the recited operations are mathematically driven. As for example, [071-selection of features using statistics]; [072-
Claims 2-13 further limit the recited abstract ideas of claim 1.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Claims 14-19 are directed to a non-transitory computer-readable medium which includes the same abstract claim step features as claim 1 above.
Claim 20 directed to a method that further includes the same abstract claim step features as recited for claim 1.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps, save for generic computing performance, involve nothing more than abstract mental and/or mathematical operations with no specifics as to the methodology involved in for each of “calculating”; “determining”; “identifying” and “selecting”, beyond generic operations,  and thus, under the BRI, said steps are directed to judicial exceptions.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “device; processing circuits; memory configured to store program instructions”
Claim 19: “non-transitory computer-readable medium…; device”
Claim 20: “electronic device”
	With respect to those additional non-abstract elements as above, said elements do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable storage media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract ideas using a computer, and therefore the claims do not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to Schaid et al. (American Journal of Human Genetics (2002) Vol. 70:425-434), for example, teaches that computing elements for statistical analysis associated with 
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frey et al. (7,451,083).
With respect to claim 20, and in view of the claim interpretation wherein the final claim step is contingent, the following art applies:
	The prior art of Frey et al. discloses feature extraction and production of feature vectors therefrom (col. 6, lines 22-37).  Said extraction includes noisy signals and wherein noisy feature vectors are also provided to a noise reduction model (col. 6, lines 39-44).  Using Hidden Markov Modeling (HMM) statistical applications are provided to discern types of events (input speech) by implementing the input feature vectors (col. 6, lines 51-65).  Finally, noise thresholds are identified within the parameters of said “clean up” of data to produce appropriate linguistic units of speech (cols. 6-8).  Said technology is applied not only to speech recognition (it is noted that the instant claim is not limited to any particular field of invention) but also to any space wherein noisy data clean-up are desired (cols. 7-8).
	
Conclusion
	No claims are allowed.
	Claims 1-19 appear to be free from the prior art wherein the closest prior art does not teach or fairly suggest the steps whereby combinations of features and noise vectors are calculated and statistical associations for event types and said combinations are determined to further identify a noise threshold for the combinations and subsequent statistical association for groups of combinations that are equal to or exceed a threshold and wherein subsets of features are based on a first aggregate property of the group of combinations, as claimed.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631